Citation Nr: 0905645	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed headaches 
disorder.  

2.  Entitlement to a claimed innocently acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
lumbar spine degenerative joint disease.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
cervical spine degenerative joint disease.  






REPRESENTATION

The Veteran represented by:  David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1962 to December 1962, and on active duty from March 
1966 to February 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the RO.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in November 2008.  A 
hearing transcript (transcript) is of record.  


FINDINGS OF FACT

1.  The Veteran  currently is not shown to have a diagnosis 
of a headache disorder.  

2.  The Veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

3.  A currently demonstrated psychiatric disorder, to include 
adjustment disorder with mixed emotional features, is not 
shown to be due to any event or incident of the Veteran's 
period of active duty for training or active service.  

4.  The Veteran currently is not shown to have a diagnosis of 
PTSD.  

5.  The Veteran's application to reopen his previously denied 
claims of service connection for lumbar and cervical spine 
disorders was denied by the Board in an October 1997; he did 
not timely appeal from that decision.  

4.  The evidence added to the record since the October 1997 
decision does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for either 
lumbar or cervical spine degenerative joint disease or 
otherwise raise a reasonable possibility of substantiating 
such claims.  


CONCLUSIONS OF LAW

1.  The veteran does not have a headache disability due to 
disease or injury that was incurred in or aggravated by a 
period of active duty for training or active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The veteran does not have an innocently acquired 
psychiatric disability, to include any manifested by an 
adjustment disorder or PTSD, due to disease or injury that 
was incurred in or aggravated by a period of active duty for 
training or active service; nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309(a) 
(2008).  

3.  New and material evidence has not been submitted since 
the final October 1997 decision to reopen the claim of 
service connection for lumbar spine degenerative joint 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

4.  New and material evidence has not been submitted since 
the final October 1997 decision to reopen the claim of 
service connection for cervical spine degenerative joint 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Letters dated in July and October 2006 satisfied these 
criteria.  

The claims were readjudicated in a March 2008 Statement of 
the Case (SOC).  As part of the above-mentioned July 2006 
correspondence, the Veteran was notified how disability 
ratings and effective dates were assigned.  

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  

However, there is no indicated defect in this case.  In the 
July 2006 VCAA letter and as part of the March 2008 SOC, the 
Veteran was advised of both the type of evidence needed to 
reopen his claim of service connection for degenerative joint 
disease of the lumbar and cervical spine and what was 
necessary to establish entitlement to the claimed benefit.  

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior denial of his claims.  Also, the Veteran 
has essentially known since the Board's October 1997 decision 
that the crux of his case depended on his showing that his 
claimed lumbar and cervical spine degenerative joint disease 
were either related to his military service, or that the 
diagnosed arthritis was manifested to a compensable degree 
within one year of the veteran's active duty separation.  
Accordingly, further development is not indicated.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide these appealed 
matters.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  

While VA did follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any defect in 
the timing of notice.  


Factual Background

The service treatment record includes a May 1962 enlistment 
examination report (ACDUTRA) showing normal clinical 
evaluation of the Veteran.  A May 1962 Report of Medical 
History completed in the course of enlistment notes that the 
Veteran denied having "frequent or severe headache," 
"depression" and "nervous trouble," and "bone, joint, or 
other deformity."  He similarly denied these cited disorders 
as part of a November 1962 Report of Medical History 
completed in the course of his ACDUTRA separation 
examination.  The November 1962 separation examination report 
(ACDUTRA) shows normal clinical evaluation of the Veteran.  

A March 1966 entry examination report shows that clinical 
evaluation of the Veteran was essentially normal.  A March 
1966 Report of Medical History completed in the course of the 
Veteran's active duty enlistment examination notes that the 
Veteran denied having "frequent or severe headache," 
"depression" and "nervous trouble," and "bone, joint, or 
other deformity."  

An in-service X-ray report dated in October 1966 shows 
cervical spine findings reflective of a "generally normal 
appearance."  The reviewing medical professional commented 
that no "degenerative changes" were present.  

The December 1966 separation examination report (active duty) 
shows that clinical evaluation of the Veteran was essentially 
normal.  A December 1966 Report of Medical History completed 
in the course of the Veteran's active duty separation 
examination shows that the Veteran denied having "frequent 
or severe headache," "depression" and "nervous trouble," 
and "bone, joint, or other deformity."  He added that "[he 
was] in good health."  The Veteran did, as part of medical 
histories completed by him in March and December 1966, report 
being rejected for military service due to failing a mental 
test.  

The service personnel records include a DA Form 1049 dated in 
November 1966.  The form shows that the Veteran was to be 
released from the military due to being unfit, essentially as 
a result of his being unable to read and write.  It was also 
noted that the Veteran had no record of trial by Court-
Martial or Non-Judicial punishment.  The Veteran had been 
given an Article 15 by his Company Commander in December 
1966; he was noted to have been charged at that time for 
simple assault.  

An April 1985 VA X-ray report showed findings of an old 
compression fracture deformity of the body of D12.  

A December 1985 letter from a private physician notes that he 
saw the Veteran at that time for lumbar syndrome.  The 
Veteran reportedly developed a progressive back syndrome in 
early November.  The examination findings were reported to be 
consistent with L5-S1 nerve root compression effect.  

A June 1988 private MRI (magnetic resonance imaging) report 
includes findings of bulging disc at L2-3, L3-4 and L5-S1.  

A July 1988 letter from a private physician notes that the 
Veteran had recurrent symptoms of low back difficulty, due to 
recurrent strain syndrome.  

A private MRI report dated in July 1989 includes findings of 
posterior intervertebral disc protrusion at L2-L3.  

An August 1989 VA X-ray report notes findings of degenerative 
changes of the cervical spine.  A September 1989 VA progress 
note includes a diagnosis of cervical arthritis.  

The Veteran submitted a claim in May 1990 for crushed 
vertebra "# 11 and 12."  He claimed this occurred in 1966.  
See VA Form 21-526.  He did not specify what spine segment 
(i.e., cervical or lumbar) was affected.  

As part of a VA Form 21-4138, also dated in May 1990, the 
Veteran indicated that he was not treated for his claimed 
back problems while in the military, but believed that such 
back-related findings would be noted on a military police 
report dated in either late 1966 to 1967.  He added that he 
had not received treatment for his back since his service 
separation.  

The Board, in May 1991, denied the Veteran's claim of service 
connection for the residuals of a back injury.  In so doing, 
the Board found that a back injury is not shown to have been 
sustained in service, and that arthritis of the cervical 
spine, a compression fracture deformity of the dorsal spine, 
and intervertebral disc syndrome of the lumbar spine were all 
initially demonstrated many years following service.  

The United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's decision in May 1991.  

The VA X-ray examination findings dated in June 1991 show 
degenerative disc disease affecting the cervical, thoracic 
and lumbar spine segments.  

The report of a July 1991 private neurologic consult shows 
that the Veteran's main complaint was an eight to twelve 
month history of pain in the interscapular region that was 
possibly related to a motor vehicle accident.  

The Veteran was diagnosed as having probable mild bilateral 
median nerve carpal entrapment, musculoskeletal neck and 
upper back pain, and no evidence of cervical or lumbar 
radiculopathy.  

The Veteran sought to reopen his back injury residuals claim 
in December 1992.  See VA Form 21-4138.  

The Veteran was afforded a VA orthopedic examination in 
November 1994 when the examiner noted his have been 
discharged from service due to a lack of education.  He 
provided a history of injuring his neck and back as a result 
of an in-service fight when he was handcuffed by military 
police.  He claimed to have been dragged down four flights of 
steps, but denied being treated.  He reported having X-ray 
studies done in October 1966.  The diagnoses included that of 
arthritis of the lumbar, dorsal and cervical spine segments.  

The report of a November 1994 VA general medical examination 
revealed no complaints or findings of a problem associated 
with headaches.  

The Veteran was also afforded a VA mental disorders 
examination in November 1994.  He reported having previous VA 
treatment for depression.  Following an examination, an 
adjustment disorder with mixed emotional features was 
diagnosed.  

A December 1994 RO rating decision, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen service connection claims for residuals of injury to 
the lumbar, dorsal and cervical spine segments.  

The Board, in October 1997, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for residuals of an 
injury to the lumbar, dorsal and cervical spine.  

The Veteran applied to reopen his claims of service 
connection for lumbar and cervical spine disorders in May 
2006.  Also at that time, he claimed service connection for 
headaches and PTSD.  He asserted that his headaches stemmed 
from his being attacked by military police and attributed his 
PTSD to the same attack.  He mentioned that, after a night of 
drinking, when a fellow soldier was planning on urinating on 
him, he struck the soldier to protect himself.  

A November 2006 VA outpatient medical record includes 
diagnoses of chronic cervical and low back pain due to 
degenerative disc disease.  

The Veteran testified before the undersigned in November 2008 
that he experienced headaches after being attacked by 
military police in-service.  See page seven of transcript.  
He described, as a stressor incident, in support of his claim 
for PTSD, his being assaulted by a fellow soldier and by 
military police.  

The Veteran claimed to have protected himself from a fellow 
solider who was threatening him.  See pages five and six of 
transcript.  In breaking up the fight, the military police 
reportedly dragged him backwards down steps, injuring his 
back.  See page seven of transcript.  

The Veteran's attorney noted that he was going to have the 
Veteran examined by a psychologist in order to get a 
confirmed diagnosis of PTSD.  See page two of transcript.  
The Veteran was also to supply statements from his sister and 
mother describing certain symptoms experienced by him when he 
returned from his active military service.  See page 13 of 
transcript.  The record was held open for a period of 30 days 
to allow this development to take place.  See page 14 of 
transcript.  No evidence has been associated with the claims 
file.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A psychosis and arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active duty.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  INACDUTRA is 
generally Reserve duty other than full-time duty.  38 C.F.R. 
§ 3.6(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

Headaches

After reviewing the entire evidentiary record, the Board 
finds that the claim of service connection for a headaches 
disorder must be denied.  

The threshold question in any claim for service connection is 
whether the current disability is shown.  Here, on review, 
the medical evidence is not shown to establish the presence 
of a chronic headache disorder.  

In light of the absence of any competent evidence of a 
headaches disorder, service connection is not warranted.  In 
the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection.  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992).  

Although the Veteran has claimed that he believes he has a 
disability manifested by headaches as a result of his 
military service, as a layperson he is not competent to 
establish a diagnosis or nexus opinion in this context.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the appeal must be denied.  


Psychiatric Disorder, to include PTSD

While a November 1994 diagnosis of adjustment disorder with 
mixed emotional features is of record (see VA mental 
disorders examination report), there is no medical evidence 
relating this diagnosed psychiatric disorder to the Veteran's 
service.  The service treatment record is silent as to 
complaints or findings of an innocently acquired psychiatric 
disorder.  Further, there is no showing of a psychosis within 
one year after discharge from service.  

As no competent evidence has been presented to show that the 
demonstrated adjustment disorder with mixed emotional 
features is related to service, the claim of service 
connection to this extent must be denied.  Moreover, a 
psychosis is not shown to have been compensably disabling at 
anytime after his discharge from active duty.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Board also finds that the preponderance of the evidence 
is against finding a current diagnosis of PTSD.  The 
Veteran's attorney acknowledged in the course of the November 
2008 when he indicated that he was going to have the Veteran 
examined in order so that a confirmed diagnosis of PTSD could 
be of record.  See page two of transcript.  However, the 
record is negative of a diagnosis of PTSD subsequent to the 
November 2008 hearing.  

Thus, the claim of service connection for PTSD must be denied 
absent a current showing of PTSD.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer, supra.  

Although the Veteran asserts that he has a psychiatric 
disorder to include PTSD due to service, he does not have the 
requisite knowledge to permit him to render a medical 
diagnosis or an opinion as to medical etiology.  Espiritu, 
supra.  


New and Material Evidence -- Degenerative Joint Disease of 
the
Lumbar and Cervical Spine

Reopening of the previously denied claim of service 
connection for lumbar and cervical spine injury residuals was 
most recently denied by an October 1997 Board decision on the 
basis that the new and material evidence had not been 
presented.  That decision was not appealed and is final.  38 
U.S.C.A. § 7104.  The claims may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.  

For the evidence to be new and material in this case, it must 
show that the Veteran's claimed lumbar and cervical 
disorders, now characterized by the RO as degenerative joint 
disease, may be related to some event or incident of his 
service.  

The Board in October 1997 also referenced findings associated 
with the earlier decision in May 1991, that a back injury was 
not shown to have been sustained in service, and that 
arthritis of the cervical spine, a compression fracture 
deformity of the dorsal spine, and intervertebral disc 
syndrome of the lumbar spine were all initially demonstrated 
many years following the Veteran's service.  

The evidence received since the October 1997 RO decision, on 
review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate either 
claim of service connection.  

Significantly, the material associated with the claims folder 
since October 1997 includes no medical evidence to support 
any current assertion of a lumbar or cervical spine injury 
during service.  None of the material tends to show that 
degenerative changes of the lumbar or cervical spine were 
present earlier than 1989 (for the cervical spine) or 1991 
(for the spine lumbar).  

In addition, the Veteran is a layperson, and his statements 
alone cannot constitute competent evidence, as opinions 
regarding diagnosis or nexus require the necessary medical 
expertise.  Espiritu, supra.  

The Veteran's recent statements, including at his November 
2008 hearing, as lay evidence, are found basically to be 
repetitive of information and assertions previously 
addressed.  The Board is mindful that the Veteran earnestly 
asserts that he incurred back injuries due to being dragged 
down several flights of stairs by military police, but this 
assertion is not supported by earlier statement in the 
record.  

These current assertion cannot constitute competent evidence 
that tends to substantiate his claims of service connection.  
Without assessing the credibility of the new statements, the 
Board finds the testimony cannot reopen either claim.  

Accordingly, new and material evidence has not been received 
to reopen the claims of service connection for lumbar and 
cervical spine degenerative joint disease.  


ORDER

Service connection for a headaches disorder is denied.  

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for lumbar spine degenerative 
joint disease, the appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for cervical spine 
degenerative joint disease, the appeal to this extent is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


